intemal revenue service tege appeals_division marrows rd newark de mt dates ys - number release date a certified department of the treasury uil code taxpayer_identification_number person to contact employee id number tel fax refer reply to ap in re exempt status tax years years and subsequent last day to file a petition with the united_states tax_court dear this is a final adverse determination as to your exempt status under sec_501 a as an organization described under sec_501 c of the intemal revenue code our adverse detemmination was made for the following reason s you did not establish that you were operated exclusively for exempt purposes as requirad by sec_501 cx of the intemal revenue code you have not established that your income did not inure to the benefit of individuals and shareholders which is prohibited by internal_revenue_code sec_501 you are operated for a substantial private purpose which is prohibited by intemal revenue code sec_501 in the alternative you did not establish that you are an organization as described in section a of the intemal revenue code you have not established that you meet the organizational and operational requirements to be a sec_509 charity you also have not established that you have the requisite relationships with one or more publicly supported organizations and that you are not controlled by disqualified persons contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united stales court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination contact the clerk of the appropriate court for rules for fling petitions was mailed to you for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance atc the taxpayer_advocate is not able to taxpayer_advocate assistance cannot be used as a substitute for established number are shown in the heading of this letter your exempt status as required by code saction c we will notify the appropriate state officials of this final adverse determination of ifyou have any questions please contact the person whose name and telephone irs procedures formal appeals procedures reverse legal or technically correct_tax determinations or extend the time fixed by faw ‘that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling charles f fisher appeals team manager sincerely co deparre he trea taam reena ters om 886a ‘name of taxpayer explanation of items exhibir ‘year peniod ended 20xk and 20kx org due no of legend legend ganization mame org crgena tread nde family sounder tpors a eo sec_2 bare primary issue it eup-a employee go-2 2m should the sec_501 c tax exempt status of org be revoked because dm- b-l bh-2 co-2 6m bm companies citys sity hag at coma is not opcrated exclusively for tax exempt purposes seat sec_2t co x date bms so-2 sm ut 4a facts ‘organizing document org the organization was created with a declaration of trust by bm-1 and bm-2 each ‘being founder and bm-1 trustee on january y9xx the trust was created for the purpose of establishing an organization which s deseribed in trc sec_501 and irc determine or goviay the trost instrament provides thatthe pounder rencunces any power contol by alteration amendment revocation termination ot otherwise the mcome principal ofthe trost estate in addition the trust instrument also provides that the founder renounces any interest either vested or contingent including any reversiomary interest or possibility of reverter in the income or principal of the trust estate ‘the deciaration of trust further provides that each year the trustee shall distribute of the in addition to this adjusted_net_income ofthe trust to the co-1 the named primary charity aaa eebution each year the trustee shall distribute a total of of the adjusted_net_income to one or more organizations listed on schedule a ‘there are organizations listed on schedule a and some of them state and affiliated organizations such as co-2 and affiliated organizations the declaration of trust provides that the board shall be the governing body of the trust and that the members of the board shall be determined as follows one board member shall be appointed by the co-1 or its designated agent ne tle bourd members shall be fro the class consisting of bm-1 and bm-2 and their descendants the founders family the other members of the board shall be appointed by a majority vote of the board the __ inifial remaining board members shall be bm-3 and bm-4 on january 20xx the declaration of trust was amended to provide that references to co-1 are deleted and substitute co-3 ‘the trust dooumnent provides that upon winding up and dissolution of the trust the assets shall pe distibuted to non-profit fund foundation or corporation which is organized and operated form 886-amevs ss ‘deparment of the treasury internal reve shedd no fou 886a exhibit ‘year period ended ‘name of taxpayer 20xx and 20xx deen te te tae rec oo explanation of items org exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 c ‘the trust document also states that in the event the that the trust does not obtain tax exempt status under sec_501 and sec_50 of the code the assets of the trust shell go to the founder family as a contingent_remainder by letter dated june 19xx the organization was secognized by the service as exempt from federal_income_tax under sec_501 because it is described in sec_501 and classified as an organization that is not a private_foundation because it is deseribed in sec_509 ‘the foundation reported that it held no meetings since formation income and contributions the following income and expenses were reported on form_990 20xx 20xx 20xx 20xx income_interest contributions total charitable distributions co4 total loans on lanuary 19xx the organization made a loan of to bm-1 and bm-2 and bm-3 and emp-1 bm- and bm-2 and bm-3 are board menibers bm-3 is an individual who hes invested with bm-1 in several real_estate ventures bm-1 and bm-3 are members of co-6 ‘this loan provides for interest atthe rate of per ceat per year and principal to be repaid on the first of each month it calls for monthly payments of s the note states that any remaining indebtedness if not sooner paid shall be due and payable on january bmi said stated that this is a year amortization with a balloon payment due on janvary deparmcat of the treaty inernal revenbe service page fors 886-agweass ter a sec_88 name of taxpayer org sn ti tea tag ra se explanation of items sehiene of exhibic ‘year povod ended 20xx and 20kx_ according to revene 20xx which he stated is a common feature of income_property joans the prime rate in january 19xx when the loan was made was ruling the long term_applicable_federal_rate wa sec_5 it appears based on a review of bank_deposits this loan is not being repaid on a regular basis that several months go by without any payments and there are no penalties for late paying of in the year x five months went by with no payments made ov the loan and then the loan in the year 20xx only two payments were made alarge payment was made to catch up and the total payments on the loan for the yeat were s instead of the dollar_figure called for by the payment schedule one was ‘two additional ioans were made by the org the promissory notes were provided dated june 20xx for dollar_figure and one was dated may 20xx for dollar_figure both of these promissory notes provide for an interest rate of per annum they both state all acorued but unpaid interest hereon and the principal_amount hereof shall be ‘due and payable upon the earlier to occur of i sale of the real_property described in exhibit a attached hereto or hi december 20xx the maker of these promissory notes is co-6 and the notes were signed by bm-1 no payments were made on these notes in 20xx in 20xx dollar_figure was repaid and dollar_figure was borrowed minutes the organization has minutes of the first meeting of the board held on january 19xx ‘these minutes tell how the trast will operate item says that this trust need not have any employees in the sense that no one will be ‘that is to say that this trust need not withhold state or federal carried on a payroll as such income taxes or socisl security taxes al its executives agents or other employees will be remunerated as consultants receiving consultant fees on a contract basis end any and all remuneration paid to them will be reported by ‘this trust at the year end on irs form_1099 no other meetings were held according to bm-1 law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of eruelty to children or animals no part of the net eamnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in of the treasury - internal_revenue_service ‘departuuent form acrev ss page -3- foo 886a ‘name of taxpayer explanation of items datel of tir traiary- imerel revenue sree org schedule novor exhibit ‘year period ended 20xx and 20kx including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1 -l c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1 -1 e provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization regnlation sec_1 c -1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that its not organized or operated for the benefit of private interests such as the creator or his family shercholdets of the organization or persons controlled directly or indirectly by such private interests in revrul_67_5 c b creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the oreator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 jn better business bureau y united_states u the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantia non-exempt purpose will preclude exemption under sec_501 cl the court stated that in founding church of scientology v u s f loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and bis family and failed to produce documentation that demonstrated that the loans were advantageous tothe church the church also failed to produce documentation to show that the loans were significantly the court stated that the very existence of private source of toan credit repaid from an organization’s sarnings may itself amount to inurement of benefit it was held that a foundation controlled by the 2d ct ‘department of the treasury internat revenue service page -4 form 86-ackev s8 for 886a ‘name of taxpayer ti oa te ae raine explanation of items org schedule noor exhibit year feriod ended 20xx and 20kx facts that show a charity’s investments that are decided in part hy the needs of private interests indicate the charity may not be operated exclusively for exempt purposes westem catholi chureh v commissioner 73_tc_196 ‘the very presence of a private source of loan credit may amount to inurement founding church in boston x church of scientology v united_states 412_f2d_1197 ct commissioner t c loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 c1 ‘the sec_501 c tax exempt status of org the organization should be revoked because itis not operated exclusively for tax exempt charitable purposes more than an insubstantial purpose of the organization is to serve the financial needs ofits founder bm-1 additionally the net earings of the organization have inured to the benefit of insiders ‘ase substantia contributor bm-1 is a disqualified_person and an insider he has operated the organization for the benefit of his business interests there is no indication that the terms of the loans to him or his businesses were considered by the entire board that alternative investments for the foundation were considered or thet the promissory notes were reviewed by anyone acting in the interests of charity it does not appear that any attempt is made to ensure the foundation’s assets or income are protected the foundation made two loans where no repayments are required until 20xx additionally the loans to bm-1 are the largest asset of the foundation there is no evidence that any of the supported organizations are attentive to the operations of the foundation there is no indication that any altemative investments were considered there is no assurance that the foundation made any attempts at collection although the loan for which there is no attempt by the board to monthly payment was required was not current on payments ensure thet the foundation received the income due it there is no indication that any of the supported organizations tried to ensure that the supported organizations received the correct amount of the foundation’s income although the organization had no employees the only minutes of the organization suggest that it planned to intentionally treat them incorrectly if it ever had employees foun 886-agnevees departuenr pag ofthe tirana intemal reveaue sence fom 886a name of taxpayer explanation of items ‘departen oe tea taenar rae feces org ‘schedule novo exhibit ‘year period ended 20xx and 20kx ‘the organization is contvolled by bm-1 only one meeting has been held and most of the assets of the foundation are receivables from business interests of bm-1 20xx 20xx 20kx 20xx ‘loaned to founder or the llc toral assers loans as a percent of assets charitable gifts as a percent of assets at the end of 20xx the organization wrote a check to the co-3 for more than the balance in a negative number for cash this is why the loans are more the checking account resulting in than percent of assets is operated to enable bm-1 to engege in ‘the organization which is controlled by bm financial activities which are beneficial to him and or entities with whom he is transacting business but detrimental to the orgenization accordingly it is operated for a substantial non- exempt_purpose see revrul_67_5 the facts show that bm-1 is able to use the foundation's funds as if they were his own borrowing from the foundation and repaying without observing the terms of the note he signed the organization's net eamings have inured to the benefit of insiders jnurement can take the form of questionable transactions that have mo causal relationship to the organization's exemnpt purposes but result in some benefit to an insider whether or not the insider provides goods and services of commensurate value to the entity the insider is in a position to exercise oontrol over the organization's net eamings as if they were his her own by using them at will tather than within limitations of an employer-employee or fiduciary capacity in effect the insider is using the public's net_earnings for his her own benefit accordingly the ongenization’s status as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for exempt purposes because its assets inured to and it served he private interests of its creators alternative issue should org be reclassified as a private_foundation the facts conceming the organizing document of the foundation and the loans made by the foundation are described above department of the treasury - internal_revenue_service ‘page -6 form 886-acaex463 ponneeent se fom 886a ‘name of taxpayer org depatien fe teas taend vem some explanation of items schedule no-or exhibit ‘year period ended 20xx and 20kx the organization made a of this dollar_figure or was givea to the co-2 and or was given to the ‘the organization made contributions to co-4 and co-5 in 20xx contribution to co-5 in 20xx ‘the organization does not conduct any independant charitable activities ‘the trust document provides that the organization is a type operated in connection with supporting_organization the trust document has been amended to provide that the supported_organization is the co-3 _ all interest on loans to co-6 it made tn 20xx the organization had income of dollar_figure contributions of co-3 that is the endorsement area of the checks shows that they were deposited to the account of co-3 ‘the thank you receipt provided by the organization gives the ein of the co-3 in city xyz it also contributed to co-5 and to co-4 co- is not listed on the schedule a of the organizing document as a supported_organization tt again in 20xx the organization had income of only dollar_figure again all interest on foans contributed to co-5 and it gave dollar_figure to the co-2 on december 20xx when the checkbook showed a balance of it wrote a check to the co-3 for ‘the organization provided a thank you note from the president of the co-7 where it states tis my understanding that our chapter is a non-profit tax-exempt corporation es described in sec_501 no evidence hes been shown that the co-7 or the co-5 have been recognized by the internal_revenue_service as described in dollar_figure law income_tax regulations scotion e c regarding the organizational_test a a ‘organization must meet provides jn general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined im sec_1 -1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 gi do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision j of this subparagraph forn 886-ameceas ‘deparment ofthe treasury intemal revenue service page fom 886a ipa oe tray tene revere saree explanation of items name of taxpayer org schedaie no-or exhibit ‘year period ended 20xx and 20xx gii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision ii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter activities which support or referred to as the operational_test only if it engages solely in benefit the specified publicly supported organizations such activities may include making ‘payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in section dollar_figure c and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively’ if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is nat required to pay over its income to the publicly supported organizations in order to mect the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1 a -a f regarding the nature of relationships required for sec_509 a organizations provides form 886-ajreva-cs department of the treasury - imemal reveaue service page - ss ee ee for 886a ‘name of taxpayer explanation of items ‘deparment of ce tessy- nerd reve serie org schedule no or exhibit ‘year period ended 20xx and 20xk in general section dollar_figure a b describes the nature of the relationship required between a section’501 c organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 a to mest the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with ane of more publicly supported organizations f an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships -section dollar_figure a b sets forth three different types of relationships one of which must be met in order to mect the requirements of subparagraph of this paragraph thus a supporting_organization may be publicly supported operated supervised of controlled by gi supervised or controlled in connection with or ii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that j the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and i the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one of more publicly supported organizations the distinguishing feature is the presence of common supervision of control among the governing bodies of all organizations involved such ss the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section foru b86-aneaey page - he trewsuytasemnal revenue service depareneat of fom 886a ‘name of taxpayer explanation of irems depa ae teas taal rear so schedule no of exhibit ‘year petiod ended 20xx and 20kx ‘org income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in conection with as follows i except as provided in subdivisions ii and ii of this subparagraph and general_rule subparagraph of this paragraph supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph responsiveness test for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision 1i or subdivision sii of this subparagraph must be satisfied a fa one ot more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported orgenizations one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting orgenizations or e the officers directors or trustees of the supporting_organization maintain close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and by reason of a or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization gi a the supporting_organization is a charitable_trust under state law each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and form acnev st ‘department of the treasury - intemal revenue service page -10- fom 886a name of taxpayer explanation of items depart of ie teas tera fevers serize schedule no o exhipit year period ended 20xx and 20xx ‘org fo the beneficiary organization has the power to enforce the trust and compel an accounting under state law jmegral part rest general_rule g for purposes of this paragraph supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the ‘operations of one or more publicly supported organizations and such publicly supported organizations are in tum dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision ii of this subparagraph must be satisfied ii the activities engaged in for or on behalf organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting organizetion would normally be engaged in by the publicly supported organizations themselves of the publicly supported iti fa the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect fo such supporting_organization except as provided in of this subdivision the amount of support received by a publicly_supported_organization must represent sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to ot for_the_use_of a particular department or school of a university hospital or church the total support of the department or schoo shall be substituted for the total support of the beneficiary organization even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision ifit can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks ‘deparoncal ofthe treasury- invewal revenue service form 886-acuexau page -1- forn 886a ‘dept oa trea irvemal reve sever explanation of items or schedule no exhibie ‘year penod ended 20kx and 20kk ‘name of taxpayer org the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary’ program o activity so long as such program or activity is a substantial one all pertinent factors including the number of beneficiaries the tength and narure of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to ingure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the ammount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting ‘organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization for a were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after however merely one date the imposition of such requirement of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an orjgnization from classification as a supporting_organization based on other i s factors c however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's deparansnt of the tecasury-tntemal revenue service foon agee page -12- mn fom 806a ‘name of taxpayer org tepe oe tay tad reve sr explanation of items schedule noor exhibit ‘year period ended 20xx and 20kx support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_208 c b held that a charitable_trust described in section the trast instrument provided that percent of the trust income was to be did not satisfy the substantially_all requirement of the integral part test set forth in sec_1 u -4 i1 a of the regulations and was therefore not a supporting_organization distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annuat income was to be distributed to the church the service also stated that for purposes of the integral part test the term substantially_all mean sec_85 percent or mare income tex regulations sec_1_509_a_-4 regarding control by disqualified persons provides in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if person who is a disqualified ‘person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an orgenization will be considered controlled for purposes of sec_509 a c if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not kmited to the right of any substantial_contributor or bis spouse to designate annually the recipients from among the publicly supported orgenizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting ofganization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has deparment ofthe trearury- inter reveaue service form anes page -13- po i ipneir of ob tre tema revere senir explanation of items fan sec_86a- name of taxpayer org schedule no or exhibit ‘yeur period ended 20xx and 20kx a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or mote disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly contro an organization government's position ‘as set forth above it is the government's primary position thet the tax exempt status of org the organization should be revoked altematively the organization should be reclassified as a private_foundation due to congressional concems about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of 19xx the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 throngh roe foundation charitable_trust v commissioner tcmemo_1989_566 quamrie charitable fund v conunissioner 603_f2d_1274 cir the organization claims it is excepted from private_foundation_status and not subject_to the niles of chapter applicable to private_foundations because it meets the requirements of sec_509 which defines supporting organizations public_charities organizations described in sec_501 that meet the requirement of sec_509 or ate excepted from private_foundation siatus on the theory that their exposure to public scruliny and their dependence on public support keep them from the abuses to supporting organizations are simnilarly excepted from which private_foundations ae subject private_foundation_status supporting organizations are excepted on the theory that the public_charities that they support rather than the public will provide the sorutiny to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 disqualified_person control test under sec_509 a c fonn 886-agnevee page -14 ‘departmen ofthe treasuy- iateraal revenue service ‘depaitnen of the trane nema revenue serre explanation of items form 886a ‘name of taxpayer org ‘schedule no or exhibit ‘year period ended 20xx and 20kk overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or ‘publicly supported_organization is motivated o be attentive to the operations of the supporting_organization and that il is not controlled directly or indirectly by disqualified persons the ‘organizational and operational tests ‘the organization is not organized to benefit one or more specified publicly supported pursuant to treas reg sec_1_509_a_-4 iii and iv an organization's organizations governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or ‘benefit any’ organizations other than the specified publicly_supported_organization s organization's dissolution clause allows distributions to organizations other than the specified ‘publicly supported organizations upon termination of the organization the possible beneficiaries are not limited to the co-3 or to the organizations specified on schedule a of the organization’s declaration of trust ‘therefore the organizational_test is not met see quarrie supra holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable ‘impracticable impossible or no longer adapted to the needs of the public moreover the operational_test set forth in sec_1_509_a_-4 e is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified-publicly supported orggnization s only if it engages in activities which support or benefit the specified - publicly supported organizations s organization apparently has served private interests and has made payments for the benefit of the therefore it has not established that it operated exclusively for the ‘business interests of bm-1 benefit of the publicly supported organizations in addition the operational_test is not satisfied because the organization made distributions to other organizations that were not specified in the original or the amended declaration of trust these distributions are in violation of sec_1_509_a_-4 e the org gave to the co-5 club and dollar_figure to co-4 in 20xx and it gave dollar_figure to the co-5 club in neither the co-5 chub nor co-4 is listed on the schedule a of the trust document 20xk as was discussed under the primary issue above the relationship_test ‘as set forth in treas reg sec_1_509_a_-4 there are three penmissible relationships operated supervised or controlled by b supervised or controlled in comnection with and c operated in connection with one or more publicly supported organizations form 886-agnae page -15- ‘deparancat ofthe treasury lneeal revenve service a fou 886a ‘name of taxpayer explanation of items terie oie tema eer ene re org schedule no or exhibit ‘year period ended 20kx and 20kx the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose substantial degree of direction over the policies programs and activities of the supporting_organization by publicly_supported_organization the operated supervised or controlled by relationship is estublished by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or clected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations le that control or management of the supporting_organization is vested in the same persons that control or menage the publicly_supported_organization in the present case only one of the five members of the board is appointed by the supported_organization thus the organization must meet the operated in connection with’ test to qualify as a supporting_organization in order to be a type three supporting_organization the organization must meet responsiveness test and an integral port test in order to meet the responsiveness test either sec_1_509_a_-4 i or iii must be satisfied treas reg sec_1 -4 i gi requires that the board member appointed by the supported_organization have a significant voice in the operations of the supporting_organization ‘there were uo minutes of board meetings from 20xx through 20xx there are five members of the board two are from the family one is a business_associate of the founder and one is appointed by the supported_organization in the absence of any board minutes there is no indication that the board member appointed by the supported_organization had a significant voice in the investment policies of the supported_organization or in the timing of grants or the selection see roe foundation charitable_trust v commissioner 58_tcm_402 of recipients alternatively the supporting_organization must be a charitable trast under state law and each specified publicly_supported_organization must be a named beneficiary under the charitable trust's governing instrument and the beneficiary organization must have the power to enforce the sec_2 trast and compel an accounting under state law of the trust states that the trustee shall distribute of the net_income of this trust to the sec_2 states a total of of the net_income shall be distributed to one primary charity os more of the orgenizations listed on schedule a there are seventeen organizations listed on only one is entitled to receive a portion of the organization’s net_income the schedule a organization is not required to make any payments to the other sixteen organizations therefore the other sixteen specified publicly supported organizations cannot realistically be considered named beneficiaries because the trust does not require the trustees to make any distributions to le ss foun aja page -16- of te treasary-intemal revenue service sec_1_509_a_-4 ii depareaat diepartee of ce trey memes raven service explanation of items form 886a ‘name of taxpayer org schedule no or exhibit year period ended 20kx and 20xk these organizations and the organizations can not compel the trustee to make distributions to them under state law ‘therefore the organization does not meet either of the responsiveness tests ‘the organization must also satisfy the integral part test there are two ways to meet the integral par est one is based on the nature of the activities the supporting_organization engages in tc support the supported_organization the altemate the more complex test is based on the financial support the supporting_organization provides the supported_organization except as provided in reg a -1 iii b the amount of support received by a ‘publicly supported_organization must represent a sufficient part of the organization's total support so as to ensure such attentiveness reg -4 gi ‘the regulations do not specify what percentage of a supported organization's support must be received from a supporting_organization to meet the integral part test the requirement is that facts and circumstances show that the support is sufficient to ensure that the supported_organization is attentive to the operations of the supporting_organization reg a - 4g gii however in one case chief_counsel opined that less than percent would be unlikely by itself to ensure attentiveness g_c_m dated datex ‘the amounts that the org contributes to public_charities are less than two percent of their annual incomes the 20xx income of the co-3 the dollar_figure contributed by the org represents less than one per cent of this the 20xx income of the s contributed by the org is cq-3 who endorsed the check of the organization was dollar_figure also less than ane per cent of this the organization bas stated that it supports the endowment 20xx an annual fund of the co-3 and supplied a brochure called ‘ report of the loca endowment this is the first annual report of the endowment this reports that the endowment was valued at dollar_figure at year end of 20xx it reports new cash and in- kind contributions duriug 20xx were dollar_figure additionally the annual income of the co-2 is not known but dollar_figure attentiveness to the organization by a large world wide jeast several million dollars whose ein was on the thank you receipt was dollar_figure dollar_figure i sec_1 percent of dollar_figure likely to have income of at is not enough to ensure ‘the org claimed that its contribution to the co-3 was earmarked for their golf tournament the total cost of the golf ‘this was a fundraising event for the co-3 not a program activity tournament was dollar_figure contribution of the co-8 the organization would have made dollar_figure instead of dollar_figure there is no the total income was including dollar_figure from the org without the for amn page -17- ‘deparment ofthe tressuy- internal_revenue_service form 886a ‘name of taxpayer explanation of iterns ‘depanent oe teas tea evens seve schedule no or exhibit ‘year period ended 2cxx and org 20xx evidence that the beneficiary organization the co-3 was attentive to the operations of the org in order to avoid interruption of the golf tournament further the fact that the checks were not cashed for several months after they were written suggests the recipient was not attentive to the foundation i disqualified_person control test asnoted above bm-1 is a disqualified_person because he is substantial_contributor to the foundation there is no indication that any representatives of any of the organizations named in the trust document have any input to the operations of the organization additionally there is no evidence tht any of the supported organizations are attentive to the operations of the foundation there is no indication thet any alternative investments were considered there is no assurance that the foundation will attempt to enforce collection should the loans become delinquent accordingly the organization should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1 a - c through gj alternative issue if org is reclassified as a private_foundation whether itis lable for the tax on investments which jeopardize charitable purpose under sec_4944 fact ‘the largest assets of the organization are the notes and loans receivable from its founder and his business interests two loans bave no scheduled repayments until 20xx 20xx 20xx 20kx 20kx ‘loaned to founder or the llc total assets loans as a percent of assets at the end of 20xx the organization wrote a check to the co-3 for more than the balance in the checking account resulting in a negative number for cash this is why the loans are more than percent of assets law sec_4944 imposes a tax on investments which jeopardize a private foundation's charitable purpose form 886-alrote page -18- deparsocar of th teaver inumaal revense sense four 886a ‘name of taxpayer explanation of items ‘depa oft treasury trea revenae servee schedule no or exhibit ‘year period ended 20xx and org 20xx sec_4944 imposes a tax on the private_foundation when the private_foundation invests any amount in such a manner as to jeopardize the carrying on of any of its exempt purposes which tax is equal to percent of the amount so invested for each year or part thereof in the taxable_period sec_4944 imposes an additional percent tax on the private_foundation when the tax under sec_4944 is imposed on the private_foundation for an investment and such investment is not removed from jeopardy within the taxable_period sec_4944 c defines taxable_period for purposes of this excise_tax as the period beginning with the date on which the amount is so invested and ending on the earliest of the date a of mailing a notice_of_deficiency with respect to the sec_4944 tax b on which the tax under sec_4944 a is assessed or c on which the amount so invested is removed from jeopardy sec_4944 provides that an investment which jeopardizes the carrying out of exempt purposes shall be considered to be removed from jeopardy when such investment is sold or otherwise_disposed_of and the proceeds of such sale_or_other_disposition are not investments which jeopardize the carrying out of exempt purposes sec_53_4944-1 of the treasury regulations provides that in general an investment shall be considered to jeopardize the carrying out of the exerapt purposes of a private_foundation if'it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation’s portfolio as a whole if org the organization is held to be a private_foundation it is liable for the taxes on investments which jeopardize charitable purpose under sec_4944 and sec_4946 defines foundation_manager as an officer director or trustec of the foundation form aiev és page -19- sec_4946 contains certain definitions for purposes of sec_4944 excise_taxes in addition the determination whether the ‘department of the treasury - eoternal revenue service government's position form 886a ‘name of taxpayer explanation of items deparment ode tusa teed revemas srice schedule no or exhibit ‘year period ended 20xx and org 20kx sec_4944 imposes a tux on investments which jeopardize a private foundation’s charitable purpose sec_4944 imposes a tax on the private_foundation when it invests any amount in such a manner as to jeopardize the carrying on of its exempt purposes in any case in which the sec_4944 tax is imposed sec_4944 b imposes a tax on the private_foundation when the investment upon which the tax is imposed is not removed from jeopardy within the taxable_period scction dollar_figure44-1 a of the regulations provides thal in general an investment is considered to jeopardize the carrying out of the exempt purposes of a private_foundation when it is determined thet the foundation managers in making the investment failed to exercise ordinary business care and prudence in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes moreover the regulation also requires that this determination shall be made on an investment by investment basis in each case taking into consideration the foundation's portfolio as a whole since bm-1 was the trustee of the organization at ali relevant times he qualifies as a foundation_manager for sec_4944 purposes see sec_4946 almost all of the organization's assets were loaned to the founder investment failed to exercise ordinary business care and prudence in providing for the long- and short-term financiat needs of the organization liable for the private_foundation taxes under sec_4944 a and if it investment from jeopardy within the taxable periad it should also be held liable for the tax under sec_4944 it is clear that the foundation_manager in making the accordingly the organization should be held fails to remove the conclusion for the reasons set forth above we have determined that org the organization is not an organization described in sec_501 alternatively the organization should be reclassified as an organization that is a private_foundation defined in sec_509 and it should be held liable for the excise_taxes under sec_4944 a and b computation of jeopardizing investment tax code section 20xx - 20xx - a scopardizing investment amount tax tax foon 886-acwsea deparanent af ie teavary-invaal reveave service
